DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on Dec. 10, 2020 is acknowledged.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Dec. 10, 2020.

Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Macromolecules 2005, 38(14), 5929-5936 (herein “Li”) in view of Ullmann’s Encyclopedia of Industrial Chemistry (herein “Ullmann”). A copy of Ullmann was attached to the Office action mailed on Nov. 4, 2020.
As to claims 1, 4, and 5: Li describes a method of preparing a polymer (see the paragraph bridging pp. 5930-5931) comprising adding a RAFT agent anchored silica (corresponding to the presently recited surface-modified silica nanopowder) and styrene and polymerizing. The silica is a colloidal silica with a particle size of 20 nm (see the second full paragraph on p. 5930) and thus is a nanopowder. The silica is surface modified with a RAFT chain transfer agent (see the penultimate paragraph of p. 5930 and Scheme 1 on p. 5931).
Li does not disclose the presently recited vinyl cyan-based monomer.
Ullmann describes styrene-acrylonitrile copolymers and discloses that incorporation of acrylonitrile improves heat resistance, toughness, chemical resistance, and barrier properties in comparison to polystyrene (see the right column of section 2 on p. 486).
In light of Ullmann, one of ordinary skill in the art would have been motivated to include acrylonitrile in Li’s polymerization reaction mixture and thereby make a styrene-acrylonitrile copolymer in order to improve the heat resistance, toughness, chemical resistance, and barrier properties of Li’s polymer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have included acrylonitrile in Li’s polymerization reaction mixture and thereby make a styrene-acrylonitrile copolymer.
As to claim 3: Silica contains surface hydroxyl groups, and because the surface of Li’s silica is not completely functionalized (see the penultimate paragraph on p. 5930 and Fig. 2 on p. 5932), the functionalized silica would also contain hydroxyl groups.
As to claims 6-7: The cited example of Li includes about 13 parts by weight of the functionalized silica per 100 parts of the monomer styrene. Li does not disclose amounts of silica within the recited ranges.
Li further discloses that the monomer consumption increases linearly with time (see the last paragraph on p. 5933). Accordingly, one of ordinary skill in the art would have recognized that any ratio of monomer to functionalized silica may be used to achieve a desired molecular weight. One of ordinary skill in the art would have been motivated to perform Li’s polymerizations using any appropriate combination of amounts of the functionalized silica and reaction times, including using lesser amounts of the functionalized silica in order to increase the molecular weight of the polymer or in order to decrease the cost of the reagents used in the process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used any appropriate amounts of the functionalized silica in Li’s polymerizations, including amounts within the scope of the presently recited ranges.


Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Li in view of Ullmann, as applied above, and further in view of Macromolecules 2017, 50, 7433-7447 (herein “Perrier”).
The discussion set forth above regarding Li and Ullmann with respect to base claim 1 is incorporated here by reference. As set forth above, Li and Ullmann suggest a method according to base claim 1. Li’s silica is functionalized with a (3-(2-dithiobenzoatepropionyl)propyl)dimethylsiloxy group (see the seventh full paragraph on p. 5930 and formula 5 in Scheme 1 on p. 5931). Li does not disclose the recited RAFT agents.
Perrier describes a review of RAFT polymerizations (see the abstract). Perrier describes several common RAFT agents, including the “versatile” compound 1 (see Scheme 3 on p. 7437) which is the second of the presently recited compounds. Perrier discloses that the functional groups of this compound make it suitable for a variety of monomers (see Scheme 2 on p. 7436).
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). Further, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. MPEP 2144.09. In the present case, it is evident from the discussion above that the prior art (Li) contains a functionalized silica which differs from that claimed by the substitution of a different RAFT agent. It is evident from the discussion above (Perrier) that the presently recited compound 4-cyano-4-[(dodecylsulfanylthiocarbonyl) sulfanyl]pentanoic acid and its function as a RAFT agent were known in the art. Further, one of ordinary skill in the art could have substituted the cited RAFT agent of Perrier to make the functionalized silica taught by Li (by simple esterification of Perrier’s RAFT agent with Li’s silica) and that the results of the substitution (an alternative RAFT agent-functionalized silica) would have been predictable. 
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have made Li’s functionalized silica with Perrier’s RAFT agent compound 1, thereby arriving at the presently claimed invention.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Li in view of Ullmann, as applied above, and further in view of US Patent Application Publication No. 2013/0337161 A1 (herein “Akimoto”).
The discussion set forth above regarding Li and Ullmann with respect to base claim 1 is incorporated here by reference. As set forth above, Li and Ullmann suggest a method according to base claim 1. The cited polymerization reaction of Li takes place in THF. Li does not disclose that the polymerization is a suspension polymerization.
Akimoto describes an organic-inorganic composite comprising an inorganic particle and a polymer bonded to the particles (see the abstract) that is made by bonding a polymerization initiating group to a surface of the inorganic particle and forming a polymer by radical polymerization (see ¶ [0168]). The polymerization method is not particularly limited and may be suspension, emulsion, dispersion, or seed polymerization (see ¶ [0171]).
In light of the similarity of the polymerization methods of Akimoto and Li, one of ordinary skill in the art would recognized that the polymerization method of Li may be carried out by a variety of polymerization methods, including suspension polymerization. Further, one of ordinary skill in the art would have merely exercised ordinary creativity by carrying out Li’s polymerization by any well-known polymerization method, including by suspension polymerization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have performed Li’s polymerization by suspension polymerization.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764